Mr. Presiding Justice Waterman delivered the opinion of the Court. The evidence is not such as to justify our interfering, with the finding of the Circuit Court as to the merits of the case, while we are of the opinion that $50 per month as alimony was too large an allowance. It appears that this sum will maintain appellee, without exertion on her part, in a style of living better than she enjoyed when living with appellant. Decrees for separate maintenance should not be such as to encourage, by hopes of higher and easier living, the bringing of suits of this kind. It does not appear that appellant’s Florida land has any particular value; it brings in.no income, and may never do so. At present it is only a source of expense, and that expense is in part for the benefit of appellee, who retains her dower interest in it. Appellant is compelled to keep at work to earn the alimony, while appellee is enabled to live in idleness. Following the conclusion arrived at in Umlauf v. Umlauf, 128 Ill. 378, we are of the opinion that $50 per month, is, out of an income of $125 per month, derived only by constant labor, too large an allowance. We think that in this case the allowance of alimony should not exceed the sum of $30 per month. The decree of the Circuit Court will, therefore, be set aside and the cause remanded to that court with directions to so modify its decree as to make the award of alimony $30 per month. In all other respects the decree of the Circuit Court is affirmed. The costs made in this court will be taxed against the parties ■ respectively, by whom such costs were incurred. Decree modified.